In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-3609
PAMELA HERRINGTON, individually and
on behalf of all others similarly situated,
                                                   Plaintiff-Appellee,

                                 v.

WATERSTONE MORTGAGE CORPORATION,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                   Western District of Wisconsin.
           No. 3:11-cv-00779 — Barbara B. Crabb, Judge.
                     ____________________

     ARGUED MAY 29, 2018 — DECIDED OCTOBER 22, 2018
                ____________________

   Before BAUER, BARRETT, and ST. EVE, Circuit Judges.
    BARRETT, Circuit Judge. Pamela Herrington ﬁled class and
collective actions against Waterstone Mortgage Corporation,
her former employer, for wage and hour violations. The dis-
trict court compelled arbitration pursuant to an agreement be-
tween Herrington and Waterstone, but it struck as unlawful a
waiver clause that appeared to forbid class or collective arbi-
tration of Herrington’s claims. The arbitrator conducted a
2                                                     No. 17-3609

collective arbitration over Waterstone’s objection and ulti-
mately awarded more than $10 million in damages and fees
to Herrington and 174 similarly situated employees.
    A recent Supreme Court decision has now put this award
in doubt. In Epic Systems Corp. v. Lewis, – U.S. –, 138 S. Ct. 1612
(2018), the Court upheld the validity of waiver provisions like
the one in Herrington’s agreement with Waterstone. If impos-
ing collective arbitration on Waterstone violated that waiver,
we must instruct the district court to vacate the award, which
would put Herrington back at square one.
    But Herrington does not concede that the collective arbi-
tration violated the waiver. In an attempt to save her award,
she insists that her agreement with Waterstone aﬃrmatively
permits class or collective arbitration of her claims despite the
presence of a valid waiver indicating otherwise. While this ar-
gument is weak, someone must evaluate it—and we must de-
cide who has that job. If the availability of class or collective
arbitration is a threshold question of arbitrability, the district
court has to decide it. Otherwise, it falls to the arbitrator.
    For reasons we explain below, we conclude that the avail-
ability of class or collective arbitration is a threshold question
of arbitrability. On remand, the district court, rather than the
arbitrator, must evaluate Herrington’s contract with Water-
stone to determine whether it permits class or collective arbi-
tration.
                                I.
    Pamela Herrington sued Waterstone Mortgage Corpora-
tion in federal court, asserting two claims. First, she alleged
that Waterstone had failed to pay her minimum wages and
overtime pay under the Fair Labor Standards Act. She
No. 17-3609                                                   3

brought that claim as a collective action under the Act, which
meant that other employees could opt in to the lawsuit. 29
U.S.C. § 216(b). Second, she claimed that Waterstone had
breached its contract with her. She brought that claim as a
class action under Federal Rule of Civil Procedure 23, which
meant that Herrington would represent a class of absent
claimants unless they opted out.
   But Herrington had signed an agreement to arbitrate em-
ployment disputes, and Waterstone moved to enforce it. Her-
rington’s employment agreement with Waterstone contained
an arbitration clause, which provided in part:
       In the event that the parties cannot resolve a dis-
       pute by the [alternative dispute resolution] pro-
       visions contained herein, any dispute between
       the parties concerning the wages, hours, work-
       ing conditions, terms, rights, responsibilities or
       obligations between them or arising out of their
       employment relationship shall be resolved
       through binding arbitration in accordance with
       the rules of the American Arbitration Associa-
       tion applicable to employment claims. Such ar-
       bitration may not be joined with or join or in-
       clude any claims by any persons not party to
       this Agreement.
Based on this language, Waterstone asked the district court to
either dismiss the suit for lack of jurisdiction or stay it and
compel arbitration.
   Herrington responded that the arbitration clause was un-
enforceable. She argued that the entire clause, which required
her to pay half of the arbitration costs, was invalid because it
4                                                  No. 17-3609

imposed excessive costs on her. She also challenged the valid-
ity of the sentence waiving her right to join the claims of oth-
ers in the proceeding. According to Herrington, this waiver
violated both the Fair Labor Standards Act, which permits
collective actions, and the National Labor Relations Act,
which protects concerted activity. She did not contest Water-
stone’s position that her claims were within the scope of the
waiver in the arbitration clause; indeed, her arguments under
the Fair Labor Standards Act and National Labor Relations
Act assumed that the waiver, if valid, would bar both class
and collective arbitration.
    The court rejected Herrington’s contention that the agree-
ment to arbitrate was unenforceable. It said that Herrington
had failed to show that the agreement imposed excessive
costs on her because she “failed to show that arbitration
would be any more expensive than litigation in federal court.”
But it accepted her argument that the waiver in the arbitration
agreement was unlawful. The Fair Labor Standards Act was
not the problem; the court agreed with the many courts that
have held that the Fair Labor Standards Act does not mandate
the availability of collective arbitration. See, e.g., Carter v.
Countrywide Credit Indus., Inc., 362 F.3d 294, 298 (5th Cir.
2004). The National Labor Relations Act, however, was a dif-
ferent story. That Act gives employees the right “to engage in
other concerted activities for the purpose of collective bar-
gaining or other mutual aid or protection,” 29 U.S.C. § 157,
and instructs employers not “to interfere with, restrain, or co-
erce employees in the exercise of” that right, 29 U.S.C.
§ 158(a)(1). At the time the court ruled on Waterstone’s motion
to compel arbitration, the National Labor Relations Board had
just decided that the right “to engage in other concerted activ-
ities for … mutual aid or protection” includes the right to
No. 17-3609                                                    5

pursue claims collectively; accordingly, employers who con-
dition employment on accepting arbitration agreements that
waive class and collective actions violate that Act. In re D.R.
Horton, Inc., 357 NLRB 2277, 2289 (2012), enforcement denied in
relevant part, D.R. Horton, Inc. v. NLRB, 737 F.3d 344 (5th Cir.
2013). Relying on the Board’s decision, the court struck the
sentence waiving Herrington’s right to bring a class or collec-
tive proceeding in arbitration.
    It sent the parties to arbitration with an order unequivo-
cally instructing the arbitrator that Herrington “must be al-
lowed to join other employees to her case.” The court left it to
the arbitrator to determine whether to accomplish that
through joinder, an opt-in procedure similar to a collective ac-
tion under the Fair Labor Standards Act, or an opt-out pro-
ceeding similar to a class action under Rule 23. Herrington
asked for class arbitration, which is available only if the arbi-
tration agreement contains evidence that the parties aﬃrma-
tively consented to that procedure. Stolt-Nielsen S.A. v. Ani-
malFeeds Int’l Corp., 559 U.S. 662, 687 (2010). Because class ar-
bitration “fundamental[ly] changes” the nature of the pro-
ceeding, “the parties’ mere silence on the issue of class-action
arbitration” does not signify assent. Id. at 686–87. The arbitra-
tor had to ﬁnd more.
    Waterstone argued that the waiver settled the question:
the waiver prohibited class arbitration, so Waterstone had ob-
viously not assented to it. The arbitrator rejected that argu-
ment, reasoning that he was bound to ignore the waiver be-
cause the district court had invalidated it. Yet even without
the waiver, Waterstone contended, the agreement contained
no evidence that the parties consented to class arbitration. The
arbitrator rejected that argument as well, reasoning that the
6                                                     No. 17-3609

parties had agreed to class arbitration when they agreed to
proceed under the rules of the American Arbitration Associa-
tion “applicable to employment claims.” Waterstone main-
tained that this language incorporated only the general set of
rules for employment claims, which are embodied in a rule-
book titled “Employment Arbitration Rules and Mediation
Procedures.” But the arbitrator interpreted it to also incorpo-
rate the Association’s “Supplementary Rules for Class Arbi-
trations.” By incorporating both sets of rules, he said, the
agreement authorized class arbitration. In passing, the arbi-
trator added that even if the waiver were intact, the agree-
ment’s incorporation of the Association’s rules created an am-
biguity that he would construe against Waterstone. He de-
cided to proceed with a class arbitration modeled on Rule 23
but later switched to a collective arbitration that required ad-
ditional claimants to opt in. 1
    Throughout the arbitration, Waterstone repeatedly asked
the district court to reconsider its initial decision and to
change various decisions that the arbitrator made along the
way; those eﬀorts were all unsuccessful. In the end, the arbi-
trator issued an award of over $10 million in damages and
fees in favor of Herrington and 174 other claimants who had
opted in to the proceeding. Waterstone appeals from the ﬁnal
judgment enforcing the arbitrator’s award, see 28 U.S.C.
§ 1291, arguing that because the waiver is valid, the collective
arbitration violated Waterstone’s agreement with Herrington.




    1The putative class contained at least 490 members, some of whom
had signed arbitration agreements with Waterstone and some of whom
had not.
No. 17-3609                                                      7

                                II.
    Herrington agreed to arbitrate employment disputes with
Waterstone and that any “[s]uch arbitration may not be joined
with or join or include any claims by any persons not party to
this Agreement.” The ﬁrst issue in this appeal is whether the
district court incorrectly struck this waiver from the parties’
arbitration agreement. Had we issued this opinion a year ago,
the answer would be a simple “no.” The district court inter-
preted the National Labor Relations Act to prohibit agree-
ments that require single-claimant arbitration of employment
claims, and we later reached the same conclusion in an unre-
lated case. Lewis v. Epic Sys. Corp., 823 F.3d 1147, 1161 (7th Cir.
2016).
    But the Supreme Court overruled our decision while
Waterstone’s appeal was pending. Epic Sys. Corp. v. Lewis,
– U.S. –, 138 S. Ct. 1612 (2018). After examining both the Fed-
eral Arbitration Act and the National Labor Relations Act, the
Court held that an arbitration agreement does not violate the
National Labor Relations Act’s protection of “other concerted
activities for … mutual aid or protection” when it requires
plaintiﬀs to pursue employment-related claims in single-
claimant arbitrations. Id. at 1624–29. Epic Systems means that
the district court was wrong to treat the waiver in Herring-
ton’s agreement with Waterstone as unlawful.
                               III.
   The lawfulness of the waiver is the easy part of this appeal.
The hard part is a question that Epic Systems does not address:
what happens next? Epic Systems makes clear that a waiver of
the right to proceed in a class or collective arbitration is valid.
But someone has to interpret the arbitration agreement—this
8                                                             No. 17-3609

time, including the waiver—to determine whether it author-
ized the collective arbitration that occurred. One could rea-
sonably wonder why the availability of collective arbitration
is in dispute, given that Herrington agreed that her “arbitra-
tion may not be joined with or join or include any claims by
any persons not party to this Agreement.” Indeed, until re-
cently, Herrington herself assumed that this waiver, if en-
forceable, would require her to proceed in a bilateral arbitra-
tion. 2 But she has now changed her tune: she claims that not-
withstanding the waiver, the agreement reﬂects the parties’
aﬃrmative consent to class and collective arbitration. As im-
plausible as this argument may be, either the court or the ar-
bitrator has to settle it. We must decide which.
    The choice between them turns on whether the availability
of class or collective arbitration is a question of arbitrability,
which the court decides, or a subsidiary issue, which goes to
the arbitrator. Questions of arbitrability involve “gateway
matters, such as whether parties have a valid arbitration
agreement at all or whether a concededly binding arbitration
clause applies to a certain type of controversy.” Oxford Health
Plans LLC v. Sutter, 569 U.S. 564, 569 n.2 (2013) (quoting Green
Tree Fin. Corp. v. Bazzle, 539 U.S. 444, 452 (2003) (plurality
opinion)). Subsidiary questions “grow out of the dispute and
bear on its ﬁnal disposition.” John Wiley & Sons, Inc. v.

    2 For example, when Waterstone first moved to compel arbitration,
Herrington argued that the waiver of her right to proceed in a class or
collective arbitration violated the Fair Labor Standards Act and the Na-
tional Labor Relations Act. She did not argue in the alternative that the
agreement did not preclude her from initiating—and in fact, affirmatively
authorized her to initiate—a class or collective arbitration. See Stolt-Niel-
sen, 559 U.S. at 687 (holding that the agreement must contain affirmative
evidence of class arbitration authorization).
No. 17-3609                                                                  9

Livingston, 376 U.S. 543, 557 (1964). Whether the availability of
class or collective arbitration is a gateway issue of arbitrability
is an open question in our circuit. The Supreme Court has ex-
pressly reserved it, see Oxford Health, 569 U.S. at 569 n.2, and
we have never addressed it. But every federal court of appeals
to reach the question has held that the availability of class ar-
bitration is a question of arbitrability. See Del Webb Cmties., Inc.
v. Carlson, 817 F.3d 867, 877 (4th Cir. 2016); Reed Elsevier, Inc.
ex rel. LexisNexis Div. v. Crockett, 734 F.3d 594, 599 (6th Cir.
2013); Catamaran Corp. v. Towncrest Pharmacy, 864 F.3d 966, 972
(8th Cir. 2017); JPay, Inc. v. Kobel, – F.3d –, 2018 WL 4472207,
at *8 (11th Cir. Sept. 18, 2018); see also Eshagh v. Terminix Int’l
Co., 588 F. App’x 703, 704 (9th Cir. 2014) (unpublished). We
agree. 3 And while Herrington’s arbitration with Waterstone
was conducted as a collective rather than class proceeding, the
forms are so closely related that the same analysis applies. See
Opalinski v. Robert Half Int’l, Inc., 761 F.3d 326, 335 (3d Cir.
2014) (treating class and collective arbitration as interchange-
able for purposes of arbitrability). 4

    3  That said, the parties can agree to delegate to an arbitrator the ques-
tion whether an agreement authorizes class or collective arbitration. See
Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 68–69 (2010) (“[P]arties can
agree to arbitrate ‘gateway’ questions of ‘arbitrability.’”); see, e.g., JPay,
2018 WL 4472207, at *9 (holding that the availability of class arbitration is
a question of arbitrability and finding that the parties intended to delegate
that question to the arbitrator). In that circumstance, the agreement must
“clearly and unmistakably provide” for such delegation. Int’l Med. Grp.,
Inc. v. Am. Arb. Ass’n, 312 F.3d 833, 842 (7th Cir. 2002).
    4 Class and collective actions are not identical. In a class action, mem-
bers of the class are bound to the judgment unless they “opt out” of the
proceeding. In a collective action, members of the class are bound to the
judgment only if they “opt in” to the proceeding. See, e.g., Genesis
Healthcare Corp. v. Symczyk, 569 U.S. 66, 74 (2013) (observing that
10                                                            No. 17-3609

    The availability of class or collective arbitration involves a
foundational question of arbitrability: whether the potential
parties to the arbitration agreed to arbitrate. See John Wiley &
Sons, 376 U.S. at 546–47; see also Rent-A-Center, West, Inc. v.
Jackson, 561 U.S. 63, 68–69 (2010). When Herrington ﬁled her
putative class action and then sought to proceed in a class ar-
bitration, she asked the court and then the arbitrator to re-
solve the claims of absent class members. By proposing that
the arbitration include additional employees, Herrington
raised the question whether those employees had agreed to
submit their claims against Waterstone to arbitration, not to
mention whether Waterstone had agreed to arbitrate rather
than litigate with them. See Opalinski, 761 F.3d at 332–33 (hold-
ing that the availability of class arbitration is a question of ar-
bitrability because it “aﬀects whose claims may be




certification under Rule 23, unlike conditional certification under the Fair
Labor Standards Act, immediately “produce[s] a class with independent
legal status” because certification immediately populates the class). They
are nonetheless closely related. See, e.g., Espenscheid v. DirectSat USA, LLC,
688 F.3d 872, 877 (7th Cir. 2012) (“Espenscheid I”) (“Courts treat [collective
actions] as the equivalent of class actions—and thus for example do not
require motions to intervene and do require certification.”); Espenscheid v.
DirectSat USA, LLC, 705 F.3d 770, 772 (7th Cir. 2013) (“Espenscheid II”)
(“[D]espite the difference between [the two] ... there isn’t a good reason to
have different standards for [] certification.”). For this reason, we have ap-
plied legal standards developed for class actions to collective actions. See
Woodall v. Drake Hotel, Inc., 913 F.2d 447, 451–52 (7th Cir. 1990) (analogiz-
ing to Rule 23(e) to hold that the district court abused its discretion in ac-
cepting a settlement that excluded certain opt-in claimants—who were not
notified of the proposed settlement—from recovery); Espenscheid I, 688
F.3d at 877 (holding that lead plaintiffs in a collective action might be en-
titled to an incentive award, just as named plaintiffs in class actions are).
No. 17-3609                                                               11

arbitrated”). 5 To be sure, an opt-in procedure—in contrast to
an opt-out procedure—ensures that absent class members
consent to the arbitration of their claims. See Oxford Health, 569
U.S. at 574–75 (Alito, J., concurring). But it does not avoid the
arbitrability question, because an opt-in claimant’s willing-
ness to arbitrate with the defendant does not establish that the
defendant agreed to arbitrate with the opt-in claimant. 6 The
Supreme Court has emphasized that “parties may specify
with whom they choose to arbitrate their disputes.” Stolt-Niel-
sen, 559 U.S. at 683; see also First Options of Chicago, Inc. v.
Kaplan, 514 U.S. 938, 943 (1995) (“[Arbitration] is a way to re-
solve those disputes—but only those disputes—that the parties
have agreed to submit to arbitration.” (emphasis added)). De-
ciding whether Herrington’s agreement with Waterstone per-
mits class or collective arbitration requires the adjudicator to
determine whether Waterstone agreed to arbitrate not only
with Herrington, but also with members of her proposed
class. It thus resolves the foundational question of “with
whom” Waterstone chose to arbitrate. See Stolt-Nielsen, 559
U.S. at 683.
    Deciding whether a contract permits class or collective ar-
bitration involves a second (and in this case, related) question


    5 The American Arbitration Association’s class-action rules expressly
instruct the arbitrator to engage this question of arbitrability by requiring
the arbitrator to confirm that “each class member has entered into an
agreement containing an arbitration clause which is substantially similar
to that signed by the class representative(s) and each of the other class
members.”
    6It is notable that the putative class—as well as the ultimate opt-in
class—included employees who had not signed arbitration agreements
with Waterstone.
12                                                   No. 17-3609

of arbitrability: whether the agreement to arbitrate covers a
particular controversy. See John Wiley & Sons, 376 U.S. at 547
(“[W]hether or not the company was bound to arbitrate, as
well as what issues it must arbitrate, is a matter to be deter-
mined by the Court on the basis of the contract entered into
by the parties.” (quotation omitted)); see also Rent-A-Center,
561 U.S. at 68–69. Herrington’s contract with Waterstone re-
quired arbitration of employment-related disputes “between
them or arising out of their employment relationship.” But
Herrington requested that the arbitration resolve not only the
disputes “between them,” but also disputes between Water-
stone and many other employees. Determining whether the
agreement reﬂects the parties’ consent to class or collective ar-
bitration requires the decisionmaker to determine whether
the parties agreed to arbitrate those disputes as well. And that
is a gateway matter for the court to decide. See Granite Rock
Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 297 (2010) (explain-
ing that a court may order arbitration of a dispute “only
where the court is satisﬁed that the parties agreed to arbitrate
that dispute.”).
    Our ﬁnal reason for treating the availability of a class or
collective proceeding as a question of arbitrability is the most
important. “Fundamental” questions belong in the “gateway”
category, Reed Elsevier, 734 F.3d at 598, and the Supreme Court
has repeatedly emphasized that the structural features of
class arbitration make it a “fundamental” change from the
norm of bilateral arbitration. Stolt-Nielsen, 559 U.S. at 686;
AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 347–50 (2011).
In a class proceeding, the arbitrator “resolves many disputes
between hundreds or perhaps even thousands of parties.”
Stolt-Nielsen, 559 U.S. at 686. And rather than binding only the
parties to the arbitration, the arbitrator can now “adjudicate[]
No. 17-3609                                                              13

the rights of absent parties as well.” Id. These features—the
size of the suit and its potential impact on absent class mem-
bers—cause class arbitration to diverge sharply from the bi-
lateral model. Collective arbitration causes similar diver-
gence, even though members of the class are not absent. It too
can involve hundreds of claimants, and those who opt in to
the proceeding have no more control over the proceeding
than completely absent class members would. See Blue Cross
Blue Shield of Mass., Inc. v. BCS Ins. Co., 671 F.3d 635, 640 (7th
Cir. 2011) (noting, with respect to a class action, that “[a]s a
practical matter the representative’s small stake means that
lawyers are in charge, which creates a further need for the ad-
judicator to protect the class.”).
    Because of their distinct structure, class and collective ar-
bitration require procedural rigor that bilateral arbitrations
do not. Both involve the threshold decision whether to certify
a class, and the arbitrator typically tracks Federal Rule of Civil
Procedure 23 in making that choice. Thus, the arbitrator must
investigate a variety of issues incidental to the parties’ actual
dispute, including whether the putative class is so numerous
that joinder of all members is impracticable; whether there are
questions of law or fact common to the class; whether the
claims or defenses of the representative parties are typical of
the claims or defenses of the class; and whether the repre-
sentative parties will fairly and adequately protect the inter-
ests of the class. Fed. R. Civ. P. 23(a). 7 And both class and

    7 Certification of class arbitrations overseen by the American Arbitra-
tion Association is governed by Supplementary Rule 4, which mimics
Rule 23 in many respects. The arbitrator in this case applied Supplemen-
tary Rule 4 in certifying Herrington’s collective action. His decision to do
so is consistent with the practice of the courts, which draw on Rule 23
when determining whether to certify collective actions under the Fair
14                                                             No. 17-3609

collective arbitration typically involve extensive and con-
tested efforts to notify absent class members of the proceed-
ings. Because of these additional procedures, “the switch
from bilateral to class arbitration sacrifices the principal ad-
vantage of arbitration—its informality—and makes the pro-
cess slower, more costly, and more likely to generate proce-
dural morass than final judgment.” AT&T Mobility, 563 U.S.
at 348.
    While parties to class or collective arbitration accept re-
duced efficiency, they continue to shoulder arbitration’s pri-
mary detriment: a drastically narrowed ability to seek error
correction through appellate review. 8 The stakes of a class or
collective proceeding render the loss of appellate review par-
ticularly significant for the defendant. A defendant willing to
accept the cost of error in a bilateral arbitration is not neces-
sarily willing to accept it “when damages allegedly owed to
tens of thousands of potential claimants are aggregated and
decided at once.” Id. Here, for example, Waterstone’s poten-
tial liability to Herrington was a fraction of the $10 million


Labor Standards Act. See Espenscheid II, 705 F.3d at 772 (“[T]here isn’t a
good reason to have different standards for the certification of [class and
collective actions], and the case law has largely merged the standards.”).
     8 A court can vacate an arbitral award only where the award “was
procured by corruption, fraud, or undue means”; “there was evident par-
tiality or corruption in the arbitrators”; “the arbitrators were guilty of mis-
conduct in refusing to postpone the hearing ... or in refusing to hear evi-
dence pertinent and material to the controversy[,] or of any other misbe-
havior by which the rights of any party have been prejudiced”; or if the
“arbitrators exceeded their powers, or so imperfectly executed them that
a mutual, final, and definite award ... was not made.” 9 U.S.C. § 10. And
parties may not contractually expand the grounds or nature of this judicial
review. Hall Street Assocs., LLC v. Mattel, Inc., 552 U.S. 576, 578 (2008).
No. 17-3609                                                                15

that the arbitrator awarded to the class as a whole. Transform-
ing an individual dispute into a class or collective action “can
turn a small claim into a whopping one.” Blue Cross Blue
Shield, 671 F.3d at 640. When that whopping claim is arbi-
trated, the defendant might find itself “bet[ting] the company
with no effective means of review” of either class certification
or final judgment. AT&T Mobility, 563 U.S. at 351.
    Of course, not every class or collective action will be a “bet
the company” affair. It depends on the size of the class and
the size of the company. But the availability of class or collec-
tive arbitration is either a threshold question of arbitrability
or it isn’t; classifying an issue as a “gateway” question does
not depend on case-by-case analysis. Nor, in any event, is this
question susceptible to case-by-case resolution. The size of the
class—and therefore the amount at stake—does not take
shape until the class is certified, and deciding whether the
parties agreed to class or collective arbitration is antecedent
to certification.
   Herrington’s primary argument against our treating the
availability of class or collective arbitration as a question of
arbitrability is that our precedent precludes it. We have held
that an arbitrator may decide whether to consolidate multiple
arbitrations into a single proceeding. See Blue Cross Blue Shield,
671 F.3d at 639–40; Employers Ins. Co. of Wausau v. Century In-
dem. Co., 443 F.3d 573, 581 (7th Cir. 2006). 9 According to


    9 District court decisions within the Seventh Circuit reflect disagree-
ment about whether Blue Cross Blue Shield and Wausau control the class-
arbitration question. Compare Henderson v. U.S. Patent Comm’n, Ltd., 188 F.
Supp. 3d 798, 802–04 (N.D. Ill. 2016) (concluding that Blue Cross Blue Shield
and Wausau are inapplicable to class arbitration), with Williams-Bell v. Perry
Johnson Registrars, Inc., 2015 WL 6741819, at *8 (N.D. Ill. Jan. 8, 2015)
16                                                           No. 17-3609

Herrington, certifying a class or collective action is function-
ally the same as consolidating proceedings; thus, we must
treat them the same way.
    Herrington misreads our precedent, which expressly rec-
ognizes the diﬀerence between consolidating bilateral arbitra-
tions and authorizing class arbitration. We explained in Blue
Cross Blue Shield that class actions “always have been treated
as special” because of numerous characteristics not present in
consolidated arbitration. Blue Cross Blue Shield, 671 F.3d at 640.
In class and collective actions, a “self-selected plaintiﬀ repre-
sents others”; the rules entitle the represented parties “to pro-
tection from the representative’s misconduct or incompe-
tence”; there is often a costly process to notify individual class
members; the lawyers are eﬀectively in charge of the process
because of the representative plaintiﬀ’s small stake in the suit;
and the class nature of the actions can dramatically increase
the amount of money at stake. Id. We categorized the “[c]on-
solidation of suits that are going to proceed anyway” as pro-
cedural precisely because it poses none of those same con-
cerns. Id.; see also id. (“Consolidation of the plans’ claims
would not change the fundamental nature of arbitration.”). 10
Blue Cross Blue Shield therefore strongly supports rather than



(relying in part on Blue Cross Blue Shield and Wausau to hold that class ar-
bitration is not a question of arbitrability).
     10 We also note that consolidating suits—or even determining
whether an arbitration agreement permits the consolidation of suits—
does not require the arbitrator to decide whether the parties have agreed
to arbitrate with one another and what issues they have agreed to arbi-
trate. Consolidation involves suits that are going to proceed anyway; thus,
those threshold determinations have already been made.
No. 17-3609                                                    17

precludes our conclusion that the availability of a class or col-
lective proceeding is a question of arbitrability.
                              ***
    Because the district court erred in invalidating the waiver
clause in the parties’ arbitration agreement, we vacate the dis-
trict court’s order enforcing the arbitration award. On re-
mand, the district court should conduct the threshold inquiry
regarding class or collective arbitrability to determine
whether Herrington’s agreement with Waterstone authorizes
the kind of arbitration that took place. If the district court de-
termines that the agreement allows such an arbitration, our
decision leaves the district court free to conﬁrm the award. If,
however, the district court determines that Herrington’s
agreement with Waterstone requires single-plaintiﬀ arbitra-
tion, it should vacate the award and send the dispute to the
arbitrator for a new proceeding.